Petition for Writ of Mandamus Dismissed and Opinion filed October 17, 2017.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-17-00744-CV



                 IN RE GEKABI BAHAMAS 3, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-40770

                        MEMORANDUM OPINION

      On September 22, 2017, relator Gekabi Bahamas 3, LLC filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable R.K. Sandill, Judge of the 127th District Court, in Harris County, Texas,
to vacate the oral order he rendered at the September 21, 2017 hearing that Gregg
Kosterlitzky disclose his communications with Jarrad Cormier, which relator asserts
are protected by the attorney-client privilege (the Order to Disclose).

      On September 29, 2017, relator filed a notice with this court stating that the
trial judge had withdrawn his Order to Disclose and that this mandamus proceeding
was therefore moot. Attached to the notice is a reporter’s record of a September 25,
2017 hearing in which the trial judge states that he withdraws his Order to Disclose.

      We therefore dismiss relator’s petition for writ of mandamus as moot.


                                       PER CURIAM


Panel consists of Justices Jamison, Busby, and Donovan.




                                          2